Citation Nr: 1501112	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-26 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Esq.


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1988 to September 2008 in the United States Navy.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is warranted with respect to the Veteran's service connection claim for sleep apnea.  The Veteran contends that he experienced symptoms of sleep apnea while in service and that he received surgeries during his service to remove his adenoids and tonsils in order to address these symptoms.  He also contends that he sought treatment for these symptoms soon after service.  The Veteran's wife has submitted statements reporting the Veteran's symptoms during service.  

The Veteran was afforded a VA examination to determine the nature and etiology of his sleep apnea in February 2010.  Though the February 2010 VA examiner acknowledged the Veteran's contentions of symptoms in service, the provided medical opinion is inadequate as the examiner seemed to be unaware of relevant evidence in the service treatment records.  The examiner stated that the record did not reflect complaints, evaluations, or treatment for sleep apnea while in service.  In fact, the record reveals that the Veteran reported difficulty breathing or sudden breathing problems at night in September 2002, August 2003, and June 2008.  In addition, the examiner did not address the medical evidence showing that the Veteran sought VA treatment in December 2008, approximately 3 months after service discharge, for his sleep apnea symptoms.  He was referred for a sleep study, which was conducted in June 2009.  That study, conducted less than a year after discharge noted severe sleep apnea.  As a result, a clarifying medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Although the Veteran submitted an October 2010 Disability Benefits Questionnaire, filled out by a private physician that placed onset of sleep apnea during service, the examiner provided no supporting explanation for this statement; accordingly, it is insufficient upon which to grant service connection.

In addition, the Veteran submitted a Mayo Clinic article in June 2011 that reflected an association between sleep apnea and the removal of the adenoids and tonsils.  On remand, the examiner should address this evidence.

It also appears that the Veteran receives treatment at the VA Medical Center in Gainesville, Florida.  Updated treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the North Florida/South Georgia Veterans Health System dated since February 2010.  All records should be associated with the Veteran's claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After the development requested in item (1) is completed, return the claims file to the examiner that conducted the February 2010 examination regarding sleep apnea and ask for a clarifying opinion.  If that examiner is unavailable, send the claims file to a similarly qualified examiner.  The claims file must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50% or greater probability) that the Veteran's current sleep apnea manifested in service or is otherwise causally or etiologically related to his military service.  

This opinion must address the following:  1) the Veteran's reports that he experienced difficulty breathing or sudden breathing problems at night in his September 2002 Risk Assessment Questionnaire Worksheet, August 2003 Physical Activity Risk Factor Questionnaire, and June 2008 Report of Medical History; 2) the Veteran's and the Veteran's wife's statements regarding symptoms during service; 3) the relevance or the relatedness of the ins-service surgeries; 4) the Mayo Clinic article submitted by the Veteran entitled "Obstructive Sleep Apnea" which discussed an association between sleep apnea and the removal of the tonsils and adenoids; 5) the post-service medical evidence showing that he sought treatment for his disorder in December 2008, three months after his September 2008 discharge and that severe sleep apnea was diagnosed via sleep study within approximately 9 months of service discharge; and 6) the October 2012 Disability Benefits Questionnaire.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action and any other development as may be indicated, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




